DETAILED ACTION
1. 	This office action is in response to the communicated dated 31 August 2022 concerning application number 16/389,816 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 31 August 2022 has been considered by the Examiner.

Status of Claims
4. 	Claims 1-19, 42-43, 45, and 48-54 are pending, of which claims 1 and 43 have been amended; claims 20-41, 44, and 46-47 have been cancelled; claim 54 has been added; and claims 1-19, 42-43, 45, and 48-54 are under consideration for patentability. 

Response to Arguments
5. 	Applicants arguments dated 31 August 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s arguments concerning the amended limitations within the updated text below. 
	Applicant argues that Guo does not explicitly suggest stimulating the splenic nerve, let alone increasing the blood concentration of an inflammatory cytokine in the subject by stimulating the splenic nerve of the subject (pages 11-12 of the Arguments). The Examiner respectfully disagrees, as Guo teaches an electrical pulse treatment that is applied to the spleen to treat various tumors or abnormal tissue growth ([abstract, 0190, 0192, 0202]). Specifically, the electrical pulse treatment is provided to the spleen to induce long-term memory T cells and antitumor immunity [0192, 0202]). Furthermore, the stimulation can be configured to increase or decrease the concentration of the high mobility group box 1 (HMGB1) to cause an immune response ([abstract, 0022-0023]). The Examiner respectfully submits that Applicant defines the high mobility group box 1 to be an inflammatory cytokine within claim 8. Therefore, the Examiner respectfully maintains that Guo suggests increasing the blood concentration of an inflammatory cytokine in the subject by stimulating the splenic nerve of the subject. 
	Applicant argues that Kai does not explicitly teach or suggest electrically stimulating the splenic nerve to modulate activate of natural killer (NK) cells in the subject (page 13 of the Arguments). The Examiner respectfully disagrees, as Kai teaches the evaluation of inflammatory responses in response to electrical stimulation ([abstract]). Specifically, the production of the inflammatory cytokines (IL-2, IL-6, IFN-γ, TNF-α) were monitored in response to a direct current that was delivered to the spleen ([0037]). During an immune response, the inflammatory cytokine IL-2 is responsible for activating NK cells to enhance biological defense against bacteria or inflammatory-related diseases ([0006]). Therefore, the Examiner respectfully maintains that Kai suggests electrically stimulating the splenic nerve to modulate activate of natural killer (NK) cells in the subject. 
	
Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claim 1-5, 7-11, 13-18, 42, 49, 50, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz et al. (WO 2018/009912 A1, with citations to the corresponding US Publication No. 2019/0150884 A1) in view of Blancou et al. (US 2019/0290913 A1).
Regarding claim 1, Maharbiz teaches a method ([abstract]), comprising: 
receiving ultrasonic waves from an external ultrasonic transducer (the external device transmits ultrasonic waves [0040, 0067]), wherein a trigger signal comprising instructions indicating one or more electrical pulse characteristics is encoded in the ultrasonic waves (the ultrasonic waves include an encoded trigger signal [0040, 0067]); 
converting energy from the ultrasonic waves into electrical energy that powers a fully implanted medical device in the subject ([0023, 0025, 0067]), wherein the fully implanted medical device at least partially surrounds a splenic nerve (the implantable device is configured to engage or partially surround nerves such as the tibial nerve, the splenic nerve, the splanchnic nerve, or the pudendal nerve [0068-0069]), and the device comprises two or more electrodes that are in electrical communication with the splenic nerve of the subject (the implantable device comprises one or more electrodes that are configured to stimulate the splenic nerve [0068-0069]); 
storing the electrical energy in an energy storage circuit in the fully implanted medical device (the implantable device comprises an energy storage circuit [0036, 0067]);
receiving, at a digital circuit in the fully implanted medical device (the implantable device comprises a digital circuit [0036, 0067]), the trigger signal encoded in the ultrasonic waves (the digital circuit is configured to decipher the encoded trigger [0067]); and
 operating, using the digital circuit, the two or more electrodes to electrically stimulate the splenic nerve according to the one or more electrical pulse characteristics of the trigger signal (“the implantable device can include a digital circuit, which is configured to decipher the encoded trigger signal, and operate the energy storage circuit and electrodes to discharge the electrical pulse” [0067]. Specifically, the electrodes of the implantable device are configured to stimulate the splenic nerve [0067-0069]), wherein the operating comprises using the electrical energy stored in the energy storage circuit (the digital circuit is configured to operate the energy storage circuit to discharge the electrical pulse [0067]).
Maharbiz does not explicitly teach wherein stimulating the splenic nerve modulates the immune system of the subject. 
The prior art by Blancou is analogous to Maharbiz, as they both teach implantable stimulators for stimulating the splenic nerve or other nerves within the body ([abstract, 0011]). 
Blancou teaches wherein stimulating the splenic nerve modulates the immune system of the subject (the electrical stimulation is applied to the splenic nerve to modulate the immune system [0011]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Maharbiz’s stimulation of the splenic nerve to further modulate the immune system of the subject, as taught by Blancou. The benefit of this modification will allow for allow for altering the immune cell population within the subject through the stimulation of the splenic nerve. This may further help treat a subject who suffers from an inflammatory disorder (see paragraphs [0011-0012] within the prior art by Blancou). 
Regarding claim 2, Blancou teaches wherein the stimulation is configured to reduce inflammation in the subject (treating inflammation or inflammatory disorders [0012, 0016]).
Regarding claim 3, Blancou teaches wherein the subject is treated for an inflammatory disease ([0051, 0053]). 
Regarding claim 4, Blancou teaches wherein the stimulation is configured to modulate a blood concentration of an inflammatory cytokine in the subject ([0064, 0066, 0067]). 
Regarding claim 5, Blancou teaches wherein the method modulates splenic release of the inflammatory cytokine ([0063, 0066]). 
Regarding claim 7, Blancou teaches wherein the method reduces the blood concentration of the inflammatory cytokine (the concentration of a pro-inflammatory cytokine that is circulated in the blood or serum is decreased from stimulation ([0064, 0066]).
Regarding claim 8, Blancou teaches wherein the inflammatory cytokine is tumor necrosis factor alpha (TNF-a) ([0067]). 
Regarding claim 9, Blancou teaches wherein electrically stimulating the splenic nerve modulates activation of one or more immune cells in the subject (changes in immune cell population due to stimulation of the apical splenic nerve [0011, 0072, 0077, 0082]). 
Regarding claim 10, Blancou teaches wherein electronically stimulating the splenic nerve increases activation of the one or more immune cells in the subject (increasing anti-inflammatory cytokines production [0011, 0051]).
Regarding claim 11, Blancou teaches wherein electronically stimulating the splenic nerve reduces activation of the one or more immune cells in the subject (decreasing pro-inflammatory cytokine production [0011, 0051]).
Regarding claim 13, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses less than 1 ms in length (pulse duration between 100 microseconds and 1 millisecond [0097]).
Regarding claim 14, Maharbiz in view of Blancou suggests the method of claim 4. Maharbiz and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses about 100 s to 400 s in length. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses about 30 s to 240 s in length. Blancou’s pulse length approaches the same pulse length range disclosed by Applicant. Based on the ranges being merely close, a prima facie case of obviousness exists. Therefore, a person having ordinary skill in the art would have been led to use a pulse length of 100 s to 400s. The benefit of this modification will allow for an alternate pulse length that is suitable for treatment of inflammation (MPEP 2144.05 I. Obviousness of Similar Ranges).
Regard claim 15, Maharbiz in view of Blancou suggests the method of claim 4. Maharbiz and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 750 uA to about 10 mA. However, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more electrical pulses having an amplitude of about 200 uA to about 5 mA ([0097]). Based on the ranges being merely close, a prima facie case of obviousness exists. Therefore, a person having ordinary skill in the art would have been led to use a pulse amplitude of about 750 uA to about 10 mA. The benefit of this modification will allow for an alternate pulse amplitude that is suitable for treatment of inflammation (MPEP 2144.05. I Obviousness of Similar Ranges). 
Regarding claim 16, Blancou teaches wherein the splenic nerve is electrically stimulated using one or more square-wave electrical pulses ([0016, 0097]).
Regarding claim 17, Blancou teaches wherein the splenic nerve is electrically stimulated using biphasic electrical pulses ([0097]).
Regarding claim 18, Blancou teaches wherein the biphasic electrical pulses comprises an anodal phase followed by a cathodal phase (the biphasic pulse includes both positive and negative phases [0097]).
Regarding Claim 42, Maharbiz teaches wherein the subject is a human ([0015]). 
Regarding claim 49, Maharbiz teaches wherein the energy storage circuit comprises a capacitor ([0036, 0067]).
Regarding claim 50, Maharbiz teaches wherein the fully implanted medical device is batteryless ([0155]). 
Regarding claim 54, Maharbiz teaches wherein the trigger signal is dependent upon activity of the splenic nerve (as stated previously, the implantable device can be attached directly to the splenic nerve [0067-0069]. Furthermore, the implantable device may deliver the trigger signal based on the electrophysiological signals that are detected from the target site [0067]. Specifically, the target site is the splenic nerve [0068-0069]).

8. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz et al. in view of Blancou, further in view of Guo et al. (US 2018/0154142 A1).
Regarding claim 6, Maharbiz in view of Blancou suggests the method of claim 4. Maharbiz and Blancou do not explicitly teach wherein the method increases the blood concentration of the inflammatory cytokine in the subject. 
The prior art by Guo is analogous to Maharbiz, as they both teach electrical stimulation of tissue through the use of electrodes ([0128-0129]).
Guo teaches wherein the method increases the blood concentration of the inflammatory cytokine in the subject (stimulation causes at least a 35% increase in high mobility group box 1 or HMGB1 concentration which confirms an immune response stimulation [0022-0023]. HMGB1 is listed as an inflammatory cytokine by Applicant’s within claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Maharbiz in view of Blancou to increase the concentration of inflammatory cytokine within the subject, as taught by Guo. The advantage of this modification will allow for confirming an immune response to a disease within the subject.  

9. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz et al. in view of Blancou, further in view of Kai et al. (US 2019/0022384 A1).
Regarding claim 12, Maharbiz in view of Blancou suggests the method of claim 9. Maharbiz and Blancou do not explicitly teach wherein electrically stimulating the splenic nerve modulates activation of natural killer (NK) cells in the subject. 
The prior art by Kai is analogous to Maharbiz, as they both teach electrical stimulators used to treat a nerve or tissue ([abstract]). 
Kai teaches wherein electrically stimulating the splenic nerve modulates activation of natural killer (NK) cells in the subject (the inflammatory responses are evaluated in response to electrical stimulation [abstract]. Specifically, the production of the inflammatory cytokines (IL-2, IL-6, IFN-γ, TNF-α) were monitored in response to a direct current that was delivered to the spleen [0037]. During an immune response, the inflammatory cytokine IL-2 is responsible for activating NK cells to enhance biological defense against bacteria or inflammatory-related diseases [0006]).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation suggested by Maharbiz in view of Blancou to target natural killer cells, as taught by Kai. The advantage of this suggested modification will further help improve the host defense mechanism against bacterial invasions. 

10. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz et al. in view of Blancou et al., further in view of Armstrong (US 2007/0027486 A1).
Regarding claim 19, Maharbiz in view of Blancou suggests the method of claim 4. Maharbiz and Blancou do not explicitly teach wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more.
The prior art by Armstrong is analogous to Maharbiz, as they both teach implantable electrical stimulator for stimulating nerves or tissue to treat a physiological condition ([0110, 0149, 0163]). 
Armstrong teaches wherein the splenic nerve is electrically stimulated using a plurality of pulse trains comprising two or more electrical pulses, the pulse trains separated by a dwell time of about 500 ms or more (on and off-time for pulse trains [0113]. For example, the off-time may be 2 minutes which is greater than 500 milliseconds [0113]. Furthermore, this stimulation can be used to treat immune system deficiencies and can be applied to any nerve located within the parasympathetic / sympathetic nervous system [0094, 0163]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the stimulation cycle suggested by Maharbiz in view of Blancou to have a stimulation off time between pulse trains that is greater than 500 milliseconds, as taught by Armstrong. The benefit of this modification will allow for an alternate stimulation cycle that is suitable for treating immune system deficiencies. 

11. 	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz et al. in view of Blancou et al., further in view of Donega et al. (WO 2019/122903 A3, with citations to corresponding US Publication No. 2020/0391035 A1).
Regarding claim 48, Maharbiz in view of Blancou suggests the method of claim 1. Maharbiz teaches wherein the fully implanted medical device at least partially surrounds the splenic nerve ([0068-0069]). Maharbiz and Blancou do not explicitly teach wherein the fully implanted medical device at least partially surrounds a splenic artery of the subject. 
The prior art by Donega is analogous to Maharbiz, as they both teach implantable devices for stimulating a nerve or tissue ([abstract, 0026, 0131]). 
Donega teaches wherein the fully implanted medical device at least partially surrounds the splenic nerve and a splenic artery of the subject (the implantable device has cuff electrodes that can surround the splenic nerve and the splenic artery [0092-0093]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the implantable device suggested by Maharbiz in view of Blancou to surround both of the splenic nerve and the splenic artery, as taught by Donega. The advantage of such modification will provide of modification will allow sensing the electrical signals from splenic nerve, while also monitoring blood flow rate in the splenic artery (see paragraph [0012] by Donega). 

12. 	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Maharbiz et al. in view of Donega et al.
Regarding claim 51, Maharbiz teaches the device of claim 43, wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve (the body of the implantable device may comprise an attachment member or a cuff electrode that is configured to be attached to the splenic nerve [0068-0069]). 
Maharbiz does not explicitly teach wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic artery. 
The prior art by Donega is analogous to Maharbiz, as they both teach implantable devices for stimulating a nerve or tissue ([abstract, 0026, 0131]). 
Donega teaches wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve and the splenic artery (the implantable device has cuff electrodes that can surround the splenic nerve and the splenic artery [0092-0093]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Maharbiz’s implantable device to surround both of the splenic nerve and the splenic artery, as taught by Donega. The advantage of such modification will provide of modification will allow sensing the electrical signals from splenic nerve, while also monitoring blood flow rate in the splenic artery (see paragraph [0012] by Donega). 

Claim Rejections - 35 USC § 102
13. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14. 	Claims 43, 45, and 52-53 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Maharbiz et al. 
Regarding claim 43, Maharbiz teaches an implantable medical device ([abstract]), comprising: 
a body comprising an ultrasonic transducer configured to receive ultrasonic waves ([0007, 0067]) comprising a trigger signal comprising instructions indicating one or more electrical pulse characteristics encoded in the ultrasonic waves ([0007, 0067]),
wherein the ultrasonic transducer is further configured to convert energy from the ultrasonic waves into an electrical energy that powers the device ([0023, 0067, 0130]), a digital circuit configured to receive the trigger signal ([0067]), and an energy storage circuit configured to store the electrical energy ([0067]); 
two or more electrodes in electrical communication with the ultrasonic transducer (the ultrasonic transducer is configured to electrically communicate with the implantable device which comprises the electrodes [0067, 0121]), wherein the digital circuit is configured to operate the two or more electrodes to electrically stimulate a splenic nerve according to the one or more electrical pulse characteristics of the trigger signal using the electrical energy stored in the energy storage circuit (“the implantable device can include a digital circuit, which is configured to decipher the encoded trigger signal, and operate the energy storage circuit and electrodes to discharge the electrical pulse” [0067]. Specifically, the electrodes of the implantable device are configured to stimulate the splenic nerve [0067-0069]); and
a splenic nerve attachment member attached to the body (the body of the implantable device may comprise an attachment member or a cuff electrode that is configured to be attached to the splenic nerve [0068-0069]), wherein the splenic nerve attachment member is sized and configured to attach the device to the splenic nerve and position the two or more electrodes in electrical communication with the splenic nerve (the cuff electrode can be attached to the splenic nerve [0068-0069]).
Regarding claim 45, Maharbiz teaches a closed-loop system ([0018]), comprising:
 the implantable medical device of claim 43 ([see claim 43 above]); and 
an interrogator configured to transmit the ultrasonic waves to the implantable medical device ([abstract, 0018, 0067]), wherein the ultrasonic waves further encode the trigger signal in response to a detected splenic nerve activity, physiological condition, or a change in a physiological condition (the ultrasonic waves are configured to encode the trigger signal in response to a detected physiological signal [0022]. Furthermore, the ultrasonic waves are configured to encode the trigger signal in response to a detected electrophysiological from the target site [0067]. Specifically, the target site is the splenic nerve [0068-0069]).
Regarding claim 52, Maharbiz teaches wherein the energy storage circuit comprises a capacitor ([0036, 0067]).
Regarding claim 53, Maharbiz teaches wherein the implantable medical device is batteryless ([0155]). 
Regarding claim 54, Maharbiz teaches wherein the trigger signal is dependent upon activity of the splenic nerve (as stated previously, the implantable device can be attached directly to the splenic nerve [0067-0069]. Furthermore, the implantable device may deliver the trigger signal based on the electrophysiological signals that are detected from the target site [0067]. Specifically, the target site is the splenic nerve [0068-0069]).

Statement on Communication via Internet
15. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792